McCARTY, C. J.
This action was brought by George A. Fuller, D. L. Col-vin, and Virgil B. Stallings, as trustees of the Eden Irriga*432tion District, and as individuals suing on tbeir own behalf and on behalf of said district and all the landowners therein, against Milo- Sharp-, Joseph Carver, and John Stevenson to enjoin them from breaking, or in anywise interfering with plaintiff’s dam across the North Fork of Ogden river. Plaintiffs, in their complaint, among other things allege that in the year 1861 the predecessors in interest of the Eden Irrigation District, by means of a dam, diverted and appropriated, for irrigation, domestic, and culinary purposes, all of the waters flowing in the North Fork of Ogden river down to the point of such diversion; that the waters so appropriated have been continuously used' by the landowners in the said district each and every season since said appropriation was made; that the amount of water so appropriated from the unappropriated waters of the North Fork of Ogden river is about thirty-two second feet. It is further alleged that on July 27, 1904, the defendants, without right, and against the will of, and without the consent of plaintiffs and the landholders in said distinct, entered upon the canal of the Eden Irrigation District at a point where the Eden dam turns the waters from the North Fork of Ogden river into the Eden canal, and turned the water from the said canal and dam down the channel of said North Fork, and that the water was thus thereby lost to said irrigation district and to the landholders thereof, to their damage, etc.; that defendants threaten to continue to so divert and run said water down the said channel of the North Fork of Ogden river unless restrained, etc. Milo Sharp and Joseph Carver answered admitting that they opened and removed the Eden dam at the time and in the manner alleged in the complaint, but justified as the agents and officers of Plain City Irrigation Company, which company, they alleged, had, by prior appropriation, acquired a title to the waters of North Fork superior to any right or claim acquired by the Eden Irrigation District. Joseph Stevenson answered admitting that he and the other defendants broke and removed the Eden dam, but justified as the agent of the Western Irrigation Company, a corporation, which company, he alleged, had acquired, by prior ap*433propriation, a right to the use of tbe waters of North Fork which was paramount to any right, title, or interest of plaintiffs in and to said stream. By stipulation, the Plain City Irrigation Company and the .Western Irrigation Company were made parties defendant and it was also stipulated that the complaint of the plaintiffs should stand as a complaint against said companies and that the answer of Milo Sharp and Joseph Carver should stand as the answer of the Plain City Irrigation Company and that the answer of Joseph Stevenson should be considered and treated as the answer of the Western Irrigation Company. As a further defense the defendants allege that the questions and matters involved in this action were adjudicated by the district court sitting in Weber county on the 10th d'ay of September, 1892, in an action wherein William G*eddes and others, suing as trustees of the Plain City Irrigation Company, were plaintiffs and the Eden Irrigation District (plaintiff herein) and the predecessors in interest of the Western Irrigation Company and numerous other parties, appropriators of the waters of Ogden river, were defendants.
As conclusions of law in that case the court found: “That the first appropriator of water from a natural stream for beneficial purposes has a prior right thereto to the extent of such appropriation; that as between the parties who appropriated water from Ogden river as above found', their several rights took rank according to the several appropriations . ■. .; that the right of the several parties to this suit should be decreed to them, including amount and quantity according to the dates of appropriation and the capacity of the ditches constructed as are stated in the findings of fact.” The decree, so far as material here, recites: “It appearing thereform (the findings of fact and conclusions of law) that the plaintiffs are entitled to the relief demanded as hereinafter decreed, it is ordered, adjudged, and decreed that the following named parties to this action are the owners herein stated, that is to say: North Ogden Irrigation Company. Ditch nine feet wide on top; eight feet wide on bottom; 2.5 feet *434deep; velocity sixty feet per minute. Date of appropriation January 1, 1858. Plain City Irrigation Company, by its trustees. Ditch 12.8 feet wide on top; 7.5 feet wide on bottom; 3.2 feet deep and 0.12 feet fall per one hundred feet. Date of appropriation May 14, 1859. Eden Irrigation District, by its trustees. Ditch seven feet wide on top; seven feet wide on bottom; 1.33 feet deep^ and 0.64 feet fall per one hundred feet. Date of appropriation June 1, 1862. Harris-ville (predecessors in interest to Western Irrigation Company), by its trustees. Ditch 12.8 feet wide on top; 7.5 feet wide on bottom; 3.5 deep and 0.12 feet fall per one hundred feet. ' Date of appropriation May 14, 1859. That each of the parties aforesaid . . . are decreed to be entitled to the exclusive use of so much of the waters of Ogden river as will flow in their said ditches, according to the dates of their appropriations; that the first in point of time in appropriating said water and constructing said ditches are entitled to the first right in the waters of said stream and so on successively to the last appropriator; that in case the water is insufficient in said stream at any time to fill all of said ditches, then those having the junior appropriations shall turn into the natural channel of the stream all of the water diverted by them until sufficient is turned into said stream to supply the ditches of any prior appropriates in point of time, and such junior appropriates • and all persons acting in aid or assistance of them are hereby enjoined and restrained from diverting any part of the waters of said river from the natural channel thereof, except it be at such times and seasons as there may be a surplus of water in said river after supplying the ditches of all appropriates upon said stream whose appropriations were prior in point of time to said persons so enjoined.”
In reply to the answers of defendants plaintiffs allege that from about the 15th day of June to the 1st day of October' of each and every year since the Eden Irrigation District and its predecessors in interest constructed the Eden dam in the year 1862, and thereby diverted the water from the North Eork, there has not been sufficient water flowing in said stream *435at the Eden dam to flow down tbe natural channel to Ogden river. And they further allege that no water, as they are informed and so charge the fact to be, “from the beginning, of the world to this trial, during the irrigation season, could or did flow down the natural channel of said North Fork of Ogden river, or any fork or tributary thereof . . ., that during every such season the said North Fork of Ogden river heeomes dry . . . from said (Eden) dam for a distance of over one mile below the same, and that none of the water used by said plaintiffs ... in any of said irrigation seasons ever at any time does or can ever reach or flow to the main channel of said Ogden river, nor to the canals or ditches of the defendants.”
The facts in the case, as disclosed by the record, are about as follows: The Eden Irrigation District is situated on the east side of the North Fork of Ogden river, and its dam (known as the “Eden Dam”) turns the water from the North Fork into the Eden canal, from which is irrigated about 1,600 acres. North of the Eden Irrigation District is another district known as “Libert Irrigation District,”- which contains about 1,500 acres of irrigated lands, and which also gets its supply of water from the North Fork. The dam by which fheLibert-ylrrigationDistrict diverts and turns the water from theNorthforkintoits canal is about four miles above the Eden dam. Ogden Valley, in which these irrigation districts are situated, is about ten miles in length and from 3-J to five miles in width, and is situated in the eastern part of Weber county. The Ogden river is formed by three branches, one of which flows through Ogden Valley from the north and is called the “North Fork,” and one flows from the east and is called the “East Fork,” and the other flows from the south and is called the “South Fork.” The lands irrigated by defendants are from twelve to fifteen miles lower down on Ogden river and about 1,000 feet lower in altitude than the lands irrigated by plaintiffs, and are situated in Salt Lake Valley, which is separted from Ogden Valley by a range of mountains. The only outlet and drainage for the water of Ogden Valley and the irrigation districts therein located *436is tbe Ogden Canyon through which flows the Ogden river. The land in the Eden Irrigation District, with the exception of an occasional wash or gully, is practically even, and slopes gradually from the northeast to the southwest. The land situated near the lower end of the district and a short distance north of the junction of the North and East Eorks of Ogden river is known as bench land. The lower part of this land is marked by an abrupt break or steep descent for about forty or fifty feet. The lands below the break are referred to in the evidence as bottom lands. These breaks, or “bluffs,” as they are -called by the witnesses, extend along the southern part of the Eden Irrigation District and for a considerable distance up and along the east side of the North Fork. The evidet.ee shows that the land in the Eden district is very porous, and is capable of absorbing a large quantity of water. Eirst, there is about 2 1-2 feet of loam, and then alternate layers of sand, gravel, and clay. The clay is down about fifteen feet from the surface and is somewhat impervious to water. The evidence on the part of the respondents tends to show that this stratum of clay forms the bed of an underground reservoir which is gradually filled by the seepage and filtration of the early spring irrigation; that the water thus retained gradually by seepage and percolation finds it way into gullies and creeks which carry it into Ogden river at times when needed by appellants and other appropriators lower down on the river. In the early part of the irrigation season, known as the period of high water, which usually lasts in Ogden Valley until about the 1st day of June of each and every year, there is an abundance of water in Ogden river and its tributaries to supply the demands of both plaintiffs and defendants as well as the claims of all other appropriators who divert water from these streams for useful purposes. But during the period of what is commonly known as the low-w?ater season, which usually commences in Ogden Valley in the early part of June and continues until the middle of November, there is not sufficient water in Ogden river and its tributaries to supply the necessary demands of the numerous appropriators who obtain their water from said streams for *437irrigation and other useful purposes. Tbe Eden Irrigation District, during tbe low-water season of each and every year since it commenced using water from the North Fork, has, with the exceptions hereinafter mentioned, maintained a tight dam across the channel of said North Fork, and diverted the water therefrom for irrigation purposes. In the year 1892 the Plain City Irrigation Company, one of the defendants herein, commenced an action in the Second judicial district court of Weber county, state (then territory) of Utah, against the Eden Irrigation District and numerous other parties who had appropriated and were using water from Ogden river and the tributaries thereof. A trial was had, and the decree hereinbefore mentioned and in part set out was duly entered. For several years immediately following the entry of said decree, whenever the Plain City Irrigation Company and other parties in Salt Lake Valley whose rights to the use of water from O'gden river had been adjudged to be prior in point of time and superior to those of the landowners of the Eden Irrigation District were in need of water for irrigation and other purposes, and there was not sufficient in the river to supply each of the claimants with the amount of water awarded him by the decree mentioned, the Eden Irrigation District, on demand of those appropriators, would open its dam and permit the water running in its canal to flow down the natural channel of the said North Fork. Plaintiffs however claim that whenever, in compliance with said demands, they have opened their dam and permitted the water to flow down the natural channel of North Fork, the bed of which is from ten to thirty feet in width, and consists of loose sand and gravel, the water would sink and disappear before it reached the living or running water which first appears in the channel about 1 -1-2 miles below the Eden dam. They further claim, and the court found: “That during the early irrigation season the plaintiffs, by means of said canal and branch ditches, divert and carry a large quantity of water from said North Fork of Ogden river on to the lands of the plaintiffs and other landholders in said district, and by abundant irrigation retard the flood waters thei’eof, while *438there is sufficient water in said river to supply the needs of all parties using water from said river, and a large portion of the waters so used by the plaintiffs are again by percolation and seepage returned to said North Fork and Middle Fork of O'gden river and are delivered into the main channel of Ogden river at points below said dam, and above the points of diversion by either of the defendants, in time for use by the defendants during the irrigation season, and the low waters of said Ogden river are thereby increased from and above the amount there would be if all the water run down the natural channel of said North Fork of Ogden river, and that by the use of said waters by the plaintiffs and the other landholders in said district the defendants are not injured or damaged in any manner, and if said waters are not so used by the plaintiffs, the same will be lost to the defendants.” Upon the other hand appellants claim that if the waters of North Fork below the Liberty dam were permitted to flow down its natural channel and were not diverted therefrom by the Eden Irrigation District, there would be a steady, continuous, and unbroken stream from the Eden dam to Ogden river. And they further claim that when the water is diverted by the Eden Irrigation District and spread upon the lands of said district, it is lost to appellants forever and that no appreciable amount of the water so diverted and used finds its way back into the North Fork or into any of the other tributaries of Ogden river by percolation or otherwise.
' Much evidence was introduced both by plaintiffs and defendants in support of their respective claims and theories respecting the effect irrigation in the Eden Irrigation District has had on the supply of water in Ogden river. Witnesses for plaintiffs testified that, prior to the time that water was first taken from the North Fork for irrigation, the entire stream, during the dry or low-water season, sank and disa-peared before it reached Ogden river, and, with the exception of a few pools of standing water, the channel became dry for a distance of about 11-2 miles below the Eden dam. The evidence introduced by defendants tended to show that before any water was diverted for irrigation purposes there *439was, during the loiw-water season, a continuous stream of from seven to nine feet in the channel of North Fork at the point where the Eden dam is located, and that at the lowest point on the stream below the Eden dam there was a constant flow of from two to 2 1-2 second feet. On August 6, 1903, the year before this case was tried, the Eden dam was opened, and from twenty-seven to thirty second feet of water (practically the entire stream) was permitted to flow down the -natural channel the balance of the season. On August 14, 8 days after the water was turned down the natural channel, there was 59-100 of a second foot that reached living ■or running water. On September 23d, the water had decreased, and there was only 8.47 feet flowing past the Eden -dam, none of which reached the living water lower down the •channel, but sank and entirely disappeared about a mile below the Eden dam. On September 4, 1904, and during the progress of the trial, by order of the court, all the water from the Eden Canal was permitted to flow down the natural channel for a period of two weeks. Measurements were made each day by a competent civil engineer. These measurements showed that 11.65 second feet was turned down the old channel and flowed 2,300 feet below the Eden dam the first day and at the end of two weeks the water had reached a point in the creek 2,800 feet below the Eden dam, leaving a space of •6,155 feet of dry channel from the point where the water ceased flowing to running water farther down the creek. During the time the water was thus permitted to flow down its ndt-ural channel there was no perceptible increase.in the waters of Ogden river. The undisputed evidence shows that at times when there is but nine or ten second feet of water flowing into the canal of the Liberty Irrigation District, and the channel of the North Fork is dry for a distance of about three miles below the Liberty dam, there is flowing in the channel •at Eden dam thirty second feet of water. This water all rises from the bottom and seeps from the sides of the ereék within a mile above the Eden dam. And the evidence with-' ■out conflict also shows that when the water is all turned from the North Fork into the Eden Canal, and the channel of the *440river is dry for a distance of 11-2 miles below tbe Eden dam, there is flowing into' Ogden river from tbe North Fork from sixteen to twenty second feet of water, tbe larger portion of which the evidence shows to be seepage water. On July 29, 1903, the river bed below the Eden dam was dry, and there was flowing into Ogden river from this source 18.34 second feet; on September 23, there was 16.24 second feet; and on August 6, 1904, there was 20.25 second feet. Samuel Fortier, a civil engineer, testified that on July 10, 1894, he measured the various streams which flow into the different forks of Ogden river, and found flowing into Ogden Valley 154 second feet of water. He also on said date measured the water flowing into the different canals in the valley, and found there was in the aggregate 140 second feet used for irrigation purposes. He measured the amount of water in Ogden river where it leaves the valley and found it to contain 156 second feet. On August 17, same year, he again made measurements, and found flowing into the valley eighty second feet; seventy second feet used in the valley for irrigation ; and 100 second feet flowing out of the valley.
The court found: (22) “That prior to the irrigation of the lands in the said Eden Irrigation District, to wit, prior to the'year 1861, only three feet of the flow of the North Fork of Ogden River flowed below the point where the dam of the said Eden Irrigation District is thrown across the said North Fork; . . . and only 17.36 second feet of the flow of said water during the irrigation season now flows into said Ogden river from sources other than percolating and seepage, which arises from the irrigated lands of plaintiffs and other landowners in said Eden Irrigation District.” (26) “That the defendants, the Plain City Irrigation Company and the Western Irrigation Company, are entitled to and are the owners of the use of the flow of the water in said North Fork of the Ogden river arising and flowing below the dam of the said Eden Irrigation District to an amount exceeding the flow at and above said dam, 20.36 second feet.” As conclusions of law the court found: “That the plaintiffs and the other landholders in said Eden Irrigation District *441are the owners of and are entitled, at all parts of the irrigation season, to the right to nse from the 15th day of May to the 15th day of November of each and every year, of all the flow of the waters of the North Fork of Ogden river arising in said North Fork at and above said dam of the Eden Irrigation. District at all times when the amount of water at such point of measurement exceeds the flow in said North Fork at and above said dam 20.36 second feet, and when the same does not, at said point of measurement, exceed said amount at* said' dam 20.36 second feet, then the plaintiffs are required to turn down into said North Fork sufficient water to make said amount at said point of measurement.”
A decree was entered in conformity with the foregoing findings of fact and conclusions of law.
Appellants, defendants below, strenuously object to the foregoing findings of fact and conclusions of law, and to the decree entered thereon, and contend that they are not only unsupported by, but are contrary to, the evidence. Assuming, for the purposes of this case, that appellants are correct in their contention on this point, they are not in a position to successfully allege error ‘because ,in the decree they, are awarded a greater quantity of water than the preponderance of the evidence shows they are entitled to. Therefore the findings and decree, even though erroneous, are not prejudicial to the interests of appellants. The decree not only gives appellants all the water which the evidence tends to show rises in the natural channel of the North Fork below the Eden dam, but, in addition thereto, gives them three second feet of water, the amount which the court, in effect, found flowed down and through the entire length of the channel during the irrigation season prior to the irrigation of lands in the Eden Irrigation District. Whereas the evidence introduced by appellants shows that there was not to exceed 2.5 ¡second feet of .water flowing through the entire length of the channel, at least part of the season, during the low-water period prior to the time the Eden Irrigation District first diverted water from the North Fork. In fact, the great preponderance of the evidence tends to show that during the *442low-water season tbe water flowed a short distance only below the point where the Eden dam is located. While there is some evidence of a negative character to the contrary, the great preponderance- of the evidence tends to show that there is a large amount of seepage caused by the irrigation of land in the Eden Irrigation District; that this water finds it way during the irrigation season into the North and Middle Forks and thence into Ogden river; that in one stream alone, known as “Dry Hollow,” there is 3.51 second' feet, and in another, 1 second foot, besides considerable quantities which come out from the sides and the base of the bluffs hereinbefore referred to, and flow directly into North and Middle Forks, and from there into the Ogden river.
Appellants, in their brief, say that “while during the certain dry periods it may not appear upon the surface at points above the Eden dam, still there would be a constant flowage of water down the stream either above or below the surface.” And some of appellants’ witnesses gave -it as their opinion that this stream, when it sinks, flows along underneath the bed of the creek and then rises farther down the channel. While no doubt a portion of the stream, if it were permitted to flow down the natural channel past the Eden dam during low-water season, would, by percolation, eventually find its way into the Ogden river, we think that the great weight of the evidence tends to show that no appreciable amount would be saved to appellants. Thomas Clark, a witness for respondents, testified — and his testimony is not contradicted— that in the year 1901 he dug a well on his premises between the Eden Canal and the bed of the North Fork; that the well is forty-three feet in depth, and is situated about six hundred feet below the Eden dam, and about 150 feet from the canal, and three hundred' feet from the North Fork; that the bottom -of the well is about twenty feet lower than the bed of the North Fork and about thirty feet lower than the bottom of the canal; that whenever a tight dam is thrown across the channel, and all of the water turned into the Eden canal and kept there for a week or more, the well goes dry, and when the water is returned to its natural channel it soon reappears *443in the well. This testimony, considered in connection with that given by the civil engineers who measured the stream each day during the time it was permitted to flow down the natural channel under the order of the court during the progress of the trial, tends strongly to show that, when the stream is permitted to flow past the Eden dam and down its natural channel during the low-water season, the portion that sinks spreads out for a considerable distance from the bed of the creek and is- practically lost to both appellants and respondents. Therefore, assuming, as we have suggested, that the court erred in its distribution of the waters involved in this case, appellants are benefited rather than injured thereby, because the great preponderance of the evidence shows that under the decree they receive more water from North Fork during times of scarcity than they would get if the water were permitted to flow down the natural channel of said creek. And, as a legal proposition, it is immaterial whether appellants receive the' amount they are entitled to through the waste gates of respondents’ canal or through the natural channel. Therefore if respondents can, by turning the water into their canals, deliver to appellants the amount to which they are entitled and at the^ame time save to themselves the amount of water ranging from ten to thirty second feet, which the weight of the evidence shows is lost by absorption and evaporation when the water is permitted to flow down its natural channel, they ought to be permitted to do so. For it cannot be successfully claimed that appellants are deprived of any vested right so long as they receive the same amount of water through the waste gates of respondents’ canals as they would if the water were allowed to flow down its natural channel. And, furthermore, it is the settled policy of the law of this state, and that of the entire arid region ás well, to compel an economical use .of the waters of the public streams and other natural sources of supply. In the case of Union Mill & Mining Co. v. Dangberg (C. C.), 81 Fed. 119, Judge Hawley, in the course of the opinion, says:
*444“It would be unjust and inequitable to compel farmers in the valley to allow the water to run down to the mills when the quantity of water was wholly insufficient to enable the complainant to run its mill with water power.”
Continuing, be tersely, and, as we think, correctly states the general doctrine as follows:
“There must be a beneficial use before any protection can be invoked. No provisions should be contained in the decree which would result in depriving one party of the use of the water when the other party could make no beneficial use of it. This would amount to a destruction, instead of a protection, of the rights of the parties. In the appropriation of water, there cannot be any 'dog in the manger’ business by either party, to interfere with the rights of others, when no beneficial use of the water is or can be made by the party causing such interference.”
In the case of Wiggins v. Muscapiabe Land & Water Co., 113 Cal. 182, 45 Pac. 160, 32 L. R. A. 667, 54 Am. St. Rep. 337, a question similar to the one under consideration was before the court, and, in the course of the opinion, it is said:
“The plaintiff could under no circumstances be entitled to the use of more water than would reach his land by the natural flow of the stream, and, if he receives this flow upon his land,' it is immaterial to him whether it is received by means of the natural course of the stream, or by artificial means. On the other hand, if the defendant is enabled by artificial means to give to the plaintiff all of the water he is entitled to receive, no reason can be assigned why it should not be permitted to divert from the stream, where it enters its land, and preserve and utilize the ten inches, which would otherwise be lost by absorption and evaporation.”
In Beaverhead Canal Co. v. Dillon Electric Light & P. Co., 34 Mont. 135, 85 Pac. 880, the court said:
“Of course the court’s finding that the waters of Rattlesnake creek flow into Beaverhead river at all times above the head of plaintiff’s canal does not establish the fact that they will continue to do so during the irrigation season of every year hereafter; and if it should occur that Rattlesnake creek becomes dry below these springs and above the head of plaintiff’s canal, at such times plaintiff could not complain if defendant Smith use these waters which otherwise would be lost.”
*445Tbe contention that tbe decree in tbe Geddes suit, herein-before referred to and pleaded by appellants as res adjudieaia, in tbis case, determined tbe particular questions herein involved is untenable. Tbe pleadings in that case are not before us, therefore tbe only means we have of determining what tbe issues were are tbe findings of fact and tbe decree filed therein. There was no finding as to tbe amount or per cent, of evaporation and absorption in tbe stream below tbe Eden dam when it was allowed to flow down tbe natural channel during tbe dry or low-water season. Neither is there a finding at what stage of tbis particular stream respondents were required to turn it down tbe natural channel for tbe use of thé appropriators below. Nor is there a finding that tbe stream, if permitted to flow past tbe Eden dam during tbe dry season, would, either by a surface or a subsurface flow, reach Ogden river in any appreciable amount, and thereby bring thestream at its lowest stage within tbe blanket or general provisions of tbe decree. In fact tbe decree in that case only gave to appellants water which would, if allowed to flow down tbe natural channel of North Fork, reach their headgates. And, as we have pointed out, no reference is made in tbe decree to the water of North Fork which tbe weight of tbe evidence shows is lost by evaporation and absorption when tbe stream is permitted to flow down tbe natural channel past tbe Eden dam during tbe dry or low-water season. It is conceded that appellants’ appropriation of water from Ogden river was prior to that made by respondents from the North Fork. And it is also conceded that so long as tbe water of the North Fork will flow down tbe natural channel and into tbe Ogden river and is needed by appellants for irrigation and other useful purposes, tbe respondents have no right tó deprive them of any part thereof. And tbis is what tbe court found and decreed in the Geddes suit. Tbe decree in tbe case under consideration protects appellants in their rights as fixed by tbe decree in that suit, and compels respondents to deliver through their canal into Ogden river for appellants more water than appellants’ own evidence shows would even*446tually reach there if the water were permitted to continually flow down the natural channel of North Fork.
The judgment is affirmed, with costs.